THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Robert L. Cullen, Andrew A. Corriveau and Andrea 

   Hucks, Petitioners, 


   v.

   J. Bennett McNeal, B. McNeal Partnership, L.P.,
   Anthony R. Porter and Wright's Point Home Owners
   Association, Respondents.

   Appellate Case No. 2011-196126



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal From Beaufort County 

    The Honorable Carmen T. Mullen, Circuit Court Judge 



                       Opinion No. 27489 

         Heard January 15, 2015 – Filed January 28, 2015 



        DISMISSED AS IMPROVIDENTLY GRANTED


   John E. North, Jr., of North & Black, PC, of Beaufort, for
   Petitioners.

   Joel D. Bailey, of The Bailey Law Firm, PA, of Beaufort,
   for Respondents.
      PER CURIAM: We granted a writ of certiorari to review the Court of
Appeals' decision in Cullen v. McNeal, 390 S.C. 470, 702 S.E.2d 378 (Ct. App.
2010). We now dismiss the writ as improvidently granted.

      DISMISSED AS IMPROVIDENTLY GRANTED.

     TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.